                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DEMOCRATIC NATIONAL COMMITTEE
 and DEMOCRATIC PARTY OF
 WISCONSIN,
                          Plaintiffs,
                                                       Case No. 3:20-cv-249-wmc
         v.
 Marge BOSTELMANN, et al.,
                                       Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
                      Intervenor-Defendants.
 Sylvia GEAR, et al.,
                                         Plaintiffs,
                                                       Case No. 3:20-cv-278-wmc
         v.

 Dean KNUDSON, et al.,
                                       Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
                      Intervenor-Defendants.
 Reverend Greg LEWIS, et al.,
                                         Plaintiffs,
                                                       Case No. 3:20-cv-284-wmc
         v.
 Dean KNUDSON, et al.,
                                       Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
                      Intervenor-Defendants.


                             EMERGENCY NOTICE OF APPEAL
        Intervenor-Defendants, Republican National Committee and Republican Party of Wisconsin,

hereby appeal—on an emergency basis—this Court’s opinion and order from April 2, 2020 in these

three consolidated cases, granting preliminary injunctive relief and denying Intervenor-Defendants’

request for a stay pending appeal. Intervenor-Defendants respectfully ask the Court to expedite the

processing of this notice of appeal.


                                                   1
Dated: April 1, 2020              Respectfully submitted,

                                   /s/ Patrick Strawbridge T
Jeffrey M. Harris                 Patrick Strawbridge
Cameron T. Norris                 CONSOVOY MCCARTHY PLLC
Alexa R. Baltes                   Ten Post Office Square
CONSOVOY MCCARTHY PLLC            8th Floor South PMB #706
1600 Wilson Blvd., Ste. 700       Boston, MA 02109
Arlington, VA 22209               (617) 227-0548
                                  patrick@consovoymccarthy.com




                              2
